In an action by plaintiff, a police officer, to recover damages for the negligence of the defendants in maintaining an open grease pit on their premises, into which the plaintiff fell, as he claims, during the performance of his duty, there was a question of fact presented as to the negligence of the defendants and the contributory negligence of the plaintiff. The verdict was for defendants. Judgment and order denying a new trial unanimously affirmed, with costs. No opinion. Present — Young, Hagarty, Carswell, Davis and Johnston, JJ.